Citation Nr: 0909465	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-23 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1937 to December 
1940 and June 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating action of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Seattle, Washington.  The Veteran testified before 
the undersigned in February 2009.  A transcript is associated 
with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for bilateral hearing loss and tinnitus as such disorders are 
the result of military noise exposure.  The Veteran testified 
at his February 2009 Board hearing that his duties while in 
the Navy required him to work in the boiler room, and that 
this environment was excessively noisy due to the various 
compressors, pumps, fans, and blowers.  See also Notice of 
Disagreement received December 14, 2006.  He has also 
indicated that he was exposed to loud noise from firing 
weapons during service on the firing range.  Id.  

In support of his appeal, the Veteran submitted a treatment 
report from a private physician which indicates that he has 
"essentially complete hearing loss in the right ear," and 
"fair high frequency hearing loss" in the left ear.  See 
Dr. Harris Treatment Report dated October 28, 2005.  Dr. 
Harris indicated that the Veteran has had "some noise trauma 
and has shot right-handed," and that this "might explain 
some of it" (presumably his hearing loss).  

In light of the above evidence, VA sent the Veteran for 
audiological evaluation and requested an opinion as to the 
etiology of any current hearing loss and tinnitus.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4)(1) (2008).  The October 2006 examination report 
reflects that the Veteran reported in-service noise exposure 
from firing weapons and working in the boiler room.  Post-
service, the examiner noted that the Veteran worked as a ship 
fitter for two years and as a dairy farmer for thirty-one 
years; no hearing protection was worn.  The Veteran also 
reported occasional power tool use with hearing protection.

Following an examination of the Veteran, the examiner 
concluded that "it is at least as likely as not that hearing 
loss and tinnitus are unrelated to military noise exposure."  
In other words, it is at least as likely as not that the 
Veteran's hearing loss and tinnitus are related  to military 
noise exposure.  However, the October 2006 examiner further 
explained her opinion by noting that the Veteran's right ear 
hearing loss occurred suddenly last year and that his left 
ear hearing has been progressively worsening over the last 
fifteen years, "even though military noise exposure ended 
more than sixty years ago."  This rationale appears to 
support a negative nexus opinion.

An examination obtained for rating purposes should contain 
sufficient detail and reflect the whole recorded history of a 
veteran's disability; if any conclusion is not supported by 
the findings on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon VA to 
return the report as inadequate for rating purposes.  See 
38 C.F.R. § 4.2 (2008).  The Board is of the opinion that the 
October 2006 examination and opinion requested by VA contains 
an etiology opinion which is in direct conflict with the 
rationale provided for such opinion.  Under these 
circumstances, it finds that this appeal should be remanded, 
and that the agency of original jurisdiction (AOJ) should 
contact the October 2006 examiner and ask her to clarify her 
opinion as to the likelihood that the Veteran's hearing loss 
and tinnitus are related to his military service.  See Hicks 
v. Brown, 8 Vet. App. 417, 422 (1995) (noting that an 
inadequate medical examination frustrates judicial review).  
A rationale should be provided which supports the opinion 
provided.  If the October 2006 examiner is unavailable, then 
schedule the Veteran for a new examination.

In March 2009, the Veteran submitted a letter from his 
private primary care physician, Dr. Stiner, which states that 
the Veteran has been treated by Dr. Stiner since 1999 for 
multiple medical conditions, including hearing loss.  As 
there is no indication that treatment records have been 
requested for Dr. Stiner, the Board finds that the agency of 
original jurisdiction (AOJ) should contact the Veteran and 
ask him to provide sufficient information so that these 
records may be obtained.  38 C.F.R. § 3.159(c)(1) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran to obtain the names 
and addresses of all medical care providers 
who have treated the Veteran for hearing 
loss and tinnitus as well as dates of 
treatment.  Such request should 
specifically ask for information regarding 
the following providers/facilities: Dr. 
Stiner (see February 2009 letter).  After 
securing the necessary release from the 
Veteran, obtain these records.

2.  Contact the October 2006 audiological 
examiner and ask her to clarify her 
opinion regarding the etiology of the 
Veteran's bilateral hearing loss and 
tinnitus.  In this regard, please note 
that she provided an opinion which, in 
essence, stated that it is at least as 
likely as not [a 50 percent probability or 
greater] that the Veteran's hearing loss 
and tinnitus are related to military noise 
exposure, yet her rationale appears to 
support a negative nexus opinion.  The 
examiner should be provided an additional 
opportunity to review the claims file, and 
should provide a new opinion as well as a 
rationale which supports that opinion.

2.  If the October 2006 audiological 
examiner is not available to review the 
claims file and provide clarification of 
her opinion, then schedule the Veteran for 
a new VA audiology and ear examination for 
the purpose of ascertaining the nature and 
etiology of any current bilateral hearing 
loss and bilateral tinnitus.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that it was reviewed 
in conjunction with the examination.  
After reviewing the record examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
specify whether the Veteran has tinnitus 
or hearing loss in either ear, and provide 
an opinion as to whether any current 
hearing loss or tinnitus is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his military service, to include any noise 
due to weapons fire and working in the 
boiler room during service.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the Veteran's hearing loss and/or 
tinnitus are related to his military 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  


3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

